NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN GABRIEL HARO-ARRIAGA,                      No.    17-71343

                Petitioner,                     Agency No. A200-157-787

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, McKEOWN, Circuit Judges.

      Juan Gabriel Haro-Arriaga, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for cancellation of

removal, asylum, withholding of removal, and relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We review de novo constitutional claims and questions

of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      Haro-Arriaga waived any challenge to the agency’s determination that he

cannot establish good moral character under 8 U.S.C. § 1101(f)(7), because he was

incarcerated for more than 180 days as a result of a criminal conviction. See Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest

issue in opening brief resulted in waiver). As the agency’s good moral character

determination is dispositive, we do not reach Haro-Arriaga’s remaining

contentions regarding his eligibility for cancellation of removal. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to reach non-dispositive issues).

      Haro-Arriaga waived any challenge to the agency’s denial of asylum as

untimely filed. See Corro-Barragan, 718 F.3d at 1177 n.5. As timeliness is

dispositive, we do not reach, and the agency was not required to reach, Haro-

Arriaga’s remaining contentions regarding his eligibility for asylum. See Simeonov,

371 F.3d at 538.




                                         2                                   17-71343
      Substantial evidence supports the agency’s denial of withholding of

removal, where Haro-Arriaga’s fear is based on general reports of crime and

violence in Mexico. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”)

      Substantial evidence supports the agency’s denial of CAT protection, where

Haro-Arriaga failed to show it is more likely than not that he would be tortured by

or with the acquiescence of a government official in Mexico. See 8 C.F.R.

§ 1208.18(a)(1); Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      The record does not support Haro-Arriaga’s contentions that he was not

permitted to challenge the grounds of removability, that he was denied the

opportunity to file a brief, or that his conviction was vacated. Accordingly, Haro-

Arriaga’s due process contentions fail. See Padilla-Martinez v. Holder, 770 F.3d

825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a petitioner must

demonstrate both a violation of rights and prejudice.”)

      PETITION FOR REVIEW DENIED.




                                          3                                  17-71343